Case 1:19-cv-00956-LPS Document 68 Filed 08/07/20 Page 1 of 2 PageID #: 1707




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

CYDEX PHARMACEUTICALS, INC.,                   )
                                               )
                     Plaintiff,                )
                                               )
       v.                                      ) C.A. NO. 1:19-CV-00956-LPS
                                               )
ALEMBIC GLOBAL HOLDING SA,                     )
ALEMBIC PHARMACEUTICALS, LTD.,                 )
and ALEMBIC PHARMACEUTICALS,                   )
INC.,                                          )
                                               )
                     Defendants.               )


               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 83.5 and the below certification, counsel moves the admission pro
hac vice of Charanjit Brahma, Esquire of Benesch, Friedlander, Coplan & Aronoff LLP to
represent Defendants Alembic Pharmaceuticals, Ltd., Alembic Global Holding SA, and Alembic
Pharmaceuticals, Inc. in this matter.

Dated: August 7, 2020                      BENESCH, FRIEDLANDER, COPLAN &
       Wilmington, DE                          ARONOFF LLP


                                            /s/ Kevin M. Capuzzi
                                           Kevin M. Capuzzi (DE #5462)
                                           1313 N. Market Street, Suite 1201
                                           Wilmington, DE 19801
                                           (302) 442-7010
                                           kcapuzzi@beneschlaw.com

                                           Attorneys for Defendants Alembic Pharmaceuticals,
                                           Ltd., Alembic Global Holding SA, and Alembic
                                           Pharmaceuticals, Inc.




13686573 v1
Case 1:19-cv-00956-LPS Document 68 Filed 08/07/20 Page 2 of 2 PageID #: 1708




         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct, which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with the Standing Order for District Court Fund revised September 1,
2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for
District Court.


Dated: August 7, 2020                        /s/ Charanjit Brahma
       San Francisco, CA                    Charanjit Brahma, Esquire
                                            Benesch, Friedlander, Coplan & Aronoff LLP
                                            One Montgomery Tower, Suite 2700
                                            San Francisco, CA 94104
                                            Telephone: (628) 600-2241
                                            cbrahma@beneschlaw.com

                               ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.


Dated:
Wilmington, DE                              THE HONORABLE LEONARD P. STARK
                                            United States District Court Judge
